Revised April 6, 1999

                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                     _______________________

                           No. 95-11112
                     _______________________

                        In the Matter of:

                      THOMAS CULLEN DAVIS;
                        KAREN JOYCE DAVIS,
                                                         Debtors,
                     _______________________

                          SANDRA DAVIS,

                                                       Appellant,
                                 v.

                      THOMAS CULLEN DAVIS,

                                                        Appellee.
_________________________________________________________________

          Appeals from the United States District Court
                for the Northern District of Texas
_________________________________________________________________

                         March 17, 1999

Before KING, Chief Judge, POLITZ, JOLLY, HIGGINBOTHAM, DAVIS,
JONES, SMITH, DUHÉ, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
BENAVIDES, STEWART, PARKER, and DENNIS, Circuit Judges.

EDITH H. JONES, Circuit Judge:

          In 1987, Cullen and Karen Davis filed for bankruptcy

relief and claimed as their exempt Texas homestead a residence

valued at $500,000 which they owned free and clear.      Cullen’s

former wife Sandra obtained a judgment from the bankruptcy court

declaring that her $250,000-plus claim for alimony, child support,

and maintenance was nondischargeable under 11 U.S.C. § 523(a)(5).
To enforce the nondischargeability judgment, Sandra sought turnover

relief in the form of an order permitting her to foreclose on

Cullen’s and Karen’s homestead.          The bankruptcy court and the

district court held that she could not levy on the debtors’

homestead because it is protected from execution under Texas law,

and 11 U.S.C. § 522(c)(1), a provision of the Bankruptcy Code, did

not preempt the debtors’ state-law rights.        A split panel of this

court reversed the lower courts.       See Davis v. Davis (In re Davis),

105 F.3d 1017 (5th Cir. 1997).     This case was selected for en banc

rehearing because of its importance to federal bankruptcy law and

to state exemption rules.    We conclude that the lower courts were

essentially correct and affirm their judgments denying Sandra the

relief she seeks.

                    FACTUAL AND PROCEDURAL HISTORY

          When Sandra and Cullen divorced in 1968, they executed a

property settlement, support and child custody agreement, and

divorce judgment (collectively “divorce judgment”), and Cullen

agreed to make monthly payments to Sandra through January 1, 1991,

with certain contingent payments thereafter.           In 1979, Cullen

married Karen Davis.    In 1984, Cullen and Karen purchased a house

and lot for $750,000.

          In 1987, Cullen and Karen stopped making payments to

Sandra as required by the divorce judgment and filed for Chapter 7

bankruptcy relief, followed later by conversion to Chapter 11.       As



                                   2
has been noted, Cullen’s and Karen’s costly, lien-free home was

claimed as exempt property pursuant to § 522(b)(2)(A) and valued at

$500,000 on their schedules.

            Armed with the bankruptcy court’s judgment that Cullen

owed her $300,000 in nondischargeable alimony, maintenance and

child support obligations and associated attorneys’ fees, Sandra

requested that the bankruptcy court seize and sell the debtors’

homestead   under    Texas   Civ.   Prac.   &   Rem.   Code   §   31.002(a),

applicable to the action under Bankr. R. 7069 and Fed. R. Civ. P.

69.   Because a debtor’s homestead is exempt from attachment,

execution, or seizure under Tex. Const. art. XVI § 50 and Texas

Property Code § 41.002(a), the bankruptcy court determined that the

debtors’ homestead was not subject to the Texas turnover statute.

In so doing, the court rejected Sandra’s argument that § 522(c)(1)

of the Bankruptcy Code preempted the Texas homestead exemption for

nondischargeable debts related to family support as defined in

§ 523(a)(5).    Sandra appealed this ruling to the district court,

which affirmed for substantially the same reasons.            Sandra timely

appealed to this court. We review the lower courts’ interpretation

of the Bankruptcy Code de novo.          See Henderson v. Belknap (In re

Henderson), 18 F.3d 1305, 1307 (5th Cir. 1994).

                    THE BANKRUPTCY EXEMPTION STATUTE

            At issue in this case are the meaning and preemptive

force, if any, of 11 U.S.C. § 522(c), a provision that is part of



                                     3
the   Bankruptcy   Code’s   framework     for   the   treatment    of   exempt

property.    Understanding § 522(c) begins with a description of the

lengthy provision governing exemptions of which it is a part.              See

United Sav. Ass’n v. Timbers of Inwood Forest Assocs., Inc., 484

U.S. 365, 371, 108 S. Ct. 626, 630 (1988) (“Statutory construction,

however, is a holistic endeavor.”).

            Federal bankruptcy law affords debtors a fresh start by

enjoining collection of discharged debts, § 524, and by permitting

the debtors to retain certain limited amounts and types of exempt

property, § 522.      Exemptions have been perennially controversial,

because they reduce assets potentially available to pay creditors

and arouse charges of abuse of bankruptcy.             Exemptions are also

fought over by states’-rights advocates, who value the traditional

state   legislative    prerogative   to    adjust     exemptions   to    local

economic conditions, and by advocates of federal uniformity, who

want to raise -- or lower -- exemptions based on conceptions of

national equity.      Congress allayed the controversy between state

and federal advocates by providing in the 1978 Bankruptcy Code that

states could opt out of prescribed federal exemptions altogether or

could allow their citizens to select either schedule.                   See 11

U.S.C. § 522(b).

            Exemptions are easy to claim. The debtor files a list of

exempt property protected by applicable federal or state law with

the court.    See 11 U.S.C. § 522(l).           If the exemptions are not



                                     4
objected to, the property becomes exempt and unavailable to be

levied on by pre-petition creditors or managed by the trustee.

            The   right   to   claim   exemptions   is   closely   guarded.

Waivers are unenforceable.       See 11 U.S.C. § 522(e).     A debtor may

claim exemptions even on property recovered by the trustee from

third parties.    See 11 U.S.C. § 522(g).     The debtor may “avoid the

fixing of a lien” to the extent it impairs an exemption.           11 U.S.C.

§ 522(f). Both husband and wife may claim exemptions individually.

See 11 U.S.C. § 522(m).

            The consequences of claiming exemptions are delineated in

§ 522(c).    Generally, unless a case is dismissed, exempt property

may not be held liable to repay any pre-petition debt of the

debtor.     This very broad protection requires qualification, at

least to the extent that otherwise enforceable liens on exempt

property must remain viable, § 522(c)(2)(A), as must properly filed

tax liens, § 522(c)(2)(B).       Only three other types of pre-petition

claims against the debtor have any viability against property after

it is declared exempt:          certain nondischargeable tax claims,

nondischargeable family support claims, and claims of federal

depository institutions regulatory agencies.1

            Moving from the general discussion of exemptions to the

case before this court, the narrow terms of exception from the

     1
      Further, if a debtor claims an exemption on property
recovered from a third party by the trustee, the exempt property
may be used to pay the costs of administration. See 11 U.S.C. §
522(k).

                                       5
protected status of exempt property are described by the statute as

follows:

           (c) Unless the case is dismissed, property
           exempted under this section is not liable
           during or after the case for any debt of the
           debtor that arose, or that is determined under
           section 502 of this title as if such debt had
           arisen, before the commencement of the case,
           except --
           (1) a debt of a kind specified in section
           523(a)(1) or 523(a)(5) of this title;
           (2) a debt secured by a lien that is --
           (A)(i) [& ii] [not avoided or void under
           specified provisions of this title]; or
           (B) a tax lien, notice of which is properly
           filed; or
           (3) a debt of a kind specified in section
           523(a)(4) or 523(a)(6) of this title owed by
           an institution affiliated party of an insured
           depository institution to a Federal depository
           institutions regulatory agency acting in its
           capacity   as   conservator,    receiver,   or
           liquidating agent for such institution.

11 U.S.C. § 522(c).

           In order to prevail in this case, Sandra must demonstrate

that § 522(c) creates a basis for execution on Cullen’s homestead

to enforce her nondischargeable divorce judgment and that, in

enacting this provision, Congress expressly or impliedly preempted

the Texas homestead law.2

     2
      We have been unable to locate any appellate cases in which a
court has directly discussed the effect of § 522(c) on state-
created exemptions.     Some courts have construed § 522(c) in
conjunction with § 522(f) in the course of avoiding certain liens
on exempt property. See, e.g., Patriot Portfolio, LLC v. Weinstein
(In re Weinstein), 164 F.3d 677, 679-80 (1st Cir. 1999) (Reavley,
J.).   However, no court has held that § 522(c) establishes a
separate means of enforcing liens against exempt property. Indeed,
in cases involving the viability of nondischargeable federal tax
liens, bankruptcy courts have cited the preemptive effect of the

                                 6
            Sandra’s argument as to § 522(c) is simple.      She reads

the section to say that property exempt from payment of discharged

debts is “liable” for the types of debts listed as exceptions.      But

the statute does not say this.         Rather, it states that exempt

property “is not liable . . . for any debt . . . except . . . [a

nondischargeable divorce judgment].” Her argument did not persuade

the bankruptcy court, who wrote:

            [Section 522(c)] does not create or establish
            liability. It enjoins most liability imposed
            by non-bankruptcy law upon exempt property but
            does not enjoin all liability for all debts.
            While it does not impose an injunction against
            liability on exempt property for § 523(a)(1)
            or (a)(5) debts, it also does not prevent non-
            bankruptcy   law   from   imposing   such   an
            injunction. Indeed, Texas has done so.

Davis v. Davis (In re Davis), 170 B.R. 892, 898 (Bankr. N.D. Tex.

1994).     At best, the statutory language is ambiguous from the

standpoint of imposing the liability Sandra seeks. Viewed in light

of   the   exemption   framework   outlined   above,   however,   Judge

Felsenthal’s explanation is more plausible than Sandra’s. In other

words, § 522(c) sought to leave exempt property exposed to post-

bankruptcy liability only to the extent it would have been exposed

if the bankruptcy had not occurred.       This interpretation is the

most plausible reading of § 522(c) for several reasons.


federal tax lien enforcement provision -- not Bankr. R. 7069 -- as
a means of levying on otherwise exempt property. See, e.g., In re
Reed, 127 B.R. 244, 247-48 (Bankr. D. Haw. 1991) (“[F]ederal law
governs what is exempt from federal levy.”); Crow v. Long, 107 B.R.
184, 186-87 (E.D. Mo. 1989). Thus, these cases do not control, or
otherwise affect, our analysis of § 522(c).

                                   7
            Unless    Congress    expressly   legislates    otherwise,    see

infra, the policies of bankruptcy law have little bearing on

property after it is exempt from the debtor’s estate.                     Such

property is no longer available for distribution to creditors, and

it is not subject to charge for bankruptcy administrative fees.

The debtor may use the exempt property without claims of pre-

petition creditors hanging over his head.            Of course, Congress

deemed necessary some narrow exceptions to this policy of a fresh

start for the debtor’s exempt property. Thus, purchase money liens

on exempt property had to be protected to insure a free flow of

credit for purchases of property in markets like residential real

estate.    Further, tax liens were preserved against exempt property

because the contrary result -- voiding, e.g., school tax liens on

a homestead -- is unthinkable.       Section 522(c)(2) deals with these

claims by simply leaving them unaltered on exempt property.               The

section does not “create” or “impose” liability, nor does it

override or add to state law or federal tax law.            The holders of

those    sorts   of   unaltered   claims   would   have    to   proceed   via

applicable non-bankruptcy collection schemes to realize on their

security against exempt property.3

     3
        The district court drew this distinction as well:

            Section 522(c)(2) allows exempt property to be
            held liable for certain debts already secured
            by a lien.     If §522(c) were an execution
            statute, it would have no cause to rely on
            existing liens to have effect. That liability
            as to § 523(a)(1) and § 523(a)(5) debts is not

                                      8
          Yet the same introductory language to § 522(c) that

leaves these liens and underlying state and federal law collection

schemes unaltered is argued to have a different meaning with

respect to Sandra’s nondischargeable divorce judgment. When Sandra

contends that the language “creates” a “liability” over and above

the protection her lien is accorded in state law, she means that

the bankruptcy court can order execution on the homestead to

satisfy the divorce judgment.   This contention flatly contradicts

standard canons of statutory interpretation, for the same language

in a single statutory provision cannot have two different meanings.

See Sullivan v. Stroop, 496 U.S. 478, 484, 110 S. Ct. 2499, 2504

(1990) (espousing “normal rule of statutory construction” that

“identical words used in different parts of the same act are

intended to have the same meaning”).

          Sandra’s position is also hard to justify if applied to

nondischargeable tax debts, the other non-lien debts specified in




          defined by pre-existing liens does not change
          the defining -- as opposed to executory --
          nature of § 522(c). Rather, it suggests that
          for these debts a lien or other means of
          executing on the judgment need not precede the
          claiming of exemptions. The creditor, after
          the debtor has declared bankruptcy and claimed
          exemptions pursuant to § 522(b), may still
          pursue these debts by whatever means are
          available,   i.e.,   state-law  remedies   for
          execution on a judgment.

Davis v. Davis (In re Davis), 188 B.R. 544, 551 (N.D. Tex. 1995).

                                 9
§ 522(c)(1).4         That is, while a sense of compassion for ex-spouses

and children, who are the obligees of nondischargeable family

support obligations, provides impetus for “creation” of liability

against exempt property, the balance is not so easily struck in

favor     of     “creating”      liability        of    exempt     property    to     pay

nondischargeable, non-liened tax debts.                      Congress might have made

the choice to “create” liability of exempt property for both types

of nondischargeable debt, but this is unlikely. Taxing authorities

benefit        from    favorable      lien    laws      and     other     extraordinary

enforcement sanctions and penalties, and these prerequisites render

additional protections in § 522(c) superfluous.                         Linguistically,

Sandra’s        argument       must    furnish         the     same     protection    to

nondischargeable non-liened tax obligations as she asserts it does

for nondischargeable family support obligations.                      But the mandated

linguistic parallelism exposes an illogical result.

               Notwithstanding our view that Sandra’s construction of

§ 522(c) creates internal inconsistencies in that provision, bits

of legislative history and the import of § 522(f) may be cited to

bolster her position.           These arguments are not without force, but

they are ultimately unconvincing.

               In     1990,   Congress   amended       §     522(c)(3),    creating   an

exception designed to prevent “bank insider kingpins” from hiding

     4
      Many tax debts are rendered nondischargeable by § 523(a)(1),
a provision which is designated an exception to § 522(c) in the
same clause with the reference to family support obligations. See
11 U.S.C. § 522(c)(1).

                                             10
behind state exemptions to retain their “ill gotten gains.”    136

Cong. Rec. E3686 (daily ed. Nov. 2, 1990) (statement of Rep.

Schumer); see also 11 U.S.C. § 522(c)(3).   A statement of Senator

Biden during Senate consideration of the provision suggests that

the proposed legislative language

          specifically pre-empts State homestead laws,
          which would otherwise allow S&L crooks to
          retain lavish homes through the excessive
          protections in some State bankruptcy laws.

136 Cong. Rec. S17,602 (daily ed. Oct. 27, 1990).         Isolated

statements of individual legislators represent neither the intent

of the legislature as a whole nor definitive interpretations of the

language enacted by Congress.   See Board of Educ. v. Rowley, 458

U.S. 176, 204 n.26, 102 S. Ct. 3034, 3049 n.26 (1982).    Further,

these particular statements post-date by twelve years the enactment

of the prefatory language in § 522(c) with which we are here

concerned.   For that additional reason, they are not probative.

See United States v. Price, 361 U.S. 304, 313, 80 S. Ct. 326, 332

(1960) (“[T]he views of a subsequent Congress form a hazardous

basis for inferring the intent of an earlier one.”).

          Sandra also contends that § 522(c)(1) is not intended to

serve simply as a lien preservation provision, because that purpose

is fulfilled by § 522(f), which provides in part that while a

debtor may avoid the fixing of a lien on exempt property, the

debtor may not avoid a judicial lien for alimony or family support.

If § 522(c)(1) does not have the broader purpose of permitting


                                11
execution against exempt property, then it is allegedly redundant

of the lien preservation function of § 522(f)(1)(A)(i).                        But

§   522(c)   is   not    duplicative    of    §   522(f)(1)(A).       The    former

provision states the effect of an exemption on liability for each

kind of debt specified, while the latter provision states when a

party may avoid the fixing of a pre-petition lien on exempt

property.     The two sections overlap in part, but their scope and

purpose differ.

             Nor does the Supreme Court’s interpretation of § 522(f)

shed light on the relation between that provision and § 522(c), at

least not in any sense helpful to Sandra.               In Owen v. Owen, the

Supreme Court discussed whether under § 522(f) a state homestead

exemption    (with      its   state   law    limitation)     should   be    treated

differently from the federal exemption insofar as the § 522(f)

federal lien avoidance provision is concerned.                See 500 U.S. 305,

313, 111 S. Ct. 1833, 1838 (1991).                 The Court concluded that

“[n]othing in the text of § 522(f) remotely justifies treating the

two categories of exemptions differently.”             Id.    In this case, the

provision in § 522(c)(1) for continuing liability for certain debts

applies equally to both federal and state exemption schemes; in

each scenario, liability persists after bankruptcy to the same

extent it did before.         It is only with respect to the enforcement

of such liability, a matter which Congress has left to state

mechanisms, that the results differ.



                                        12
            A holistic reading of § 522(c)(1) undermines Sandra’s

theory that the provision is literally self-executing.                     She has

confused her right with her remedy.             This error is exposed by

applying her reasoning to other debts that § 522(c) preserves

notwithstanding     property    exemptions,     i.e.    certain   tax       debts,

federal depository regulators’ debts, and debts already secured by

a valid lien.    If Sandra’s reading of § 522(c) is correct, then a

homestead   could   be   sold   to    repay    non-liened   tax   debt,       made

nondischargeable according to § 523(a)(1), or indeed to pay off an

obligation owed to the FDIC without recourse to federal or state

lien   or   homestead    protection    laws.      The   impact    of       such   a

construction would put the preferred creditors in a better position

after the debtor has filed bankruptcy than before and may create an

incentive for filing involuntary bankruptcies. In effect, Sandra’s

proffered construction of § 522(c) does not merely withhold any

special protection offered by bankruptcy law, but overrides non-

bankruptcy law and has the effect of denying the debtor even

exemptions that would have been available outside of bankruptcy.

Further, this     interpretation      seriously    disadvantages       a    debtor

subject to the listed obligations, and it actively discourages a

large number of potential debtors who are faced with the types of

obligations excepted from § 522(c) from seeking bankruptcy relief.




                                      13
Congress surely would not have reached this consequential result

without legislating more explicitly.5

           For all these reasons, we conclude that § 522(c)(1) does

not “create” “liability” of exempt property for specified debts

following bankruptcy.      Instead, the section permits creditors

holding   such   claims   to   proceed   against   the   property   after

bankruptcy based on the rights and remedies they would have had

under state law if bankruptcy had not been filed.

                               PREEMPTION

           To prevail in her approach to § 522(c), Sandra must show

that it preempts Texas law, thus subjecting Cullen’s homestead to

seizure and sale to satisfy her nondischargeable divorce judgment,

despite the express prohibition on such foreclosure contained in

the Texas constitution and statutes.        See Eggemeyer v. Eggemeyer,

623 S.W.2d 462, 466 (Tex. App.-Waco 1981, writ dism’d) (homestead


     5
      The bankruptcy court pointed out how easily an amendment of
§ 522(c)(1) could have expressed the affirmative mechanism for the
collection of family support obligations that Sandra advocates:

           (c) Unless the case is dismissed, property
           exempted under this section is not liable
           during or after the case for any debt of the
           debtor that arose, or that is determined under
           § 502 of this title as if such debt had
           arisen, before the commencement of the case.
           (1) Notwithstanding this or any other federal
           or state injunction of liability for exempt
           property, exempt property shall be liable for
           debts of a kind specified in § 523(a)(5) of
           this title.

Davis, 170 B.R. at 897 (emphasis added).

                                   14
not subject to foreclosure to secure payment of accrued child

support).

                 The Supremacy Clause enables Congress to override state

laws if it so intends.           Deference to our federalism counsels a

presumption that areas of law traditionally reserved to the states,

like police powers or property law, are not to be disturbed absent

the “clear and manifest purpose of Congress.”6                But preemption may

be implied if state and federal laws conflict or a state law

thwarts the “accomplishment and execution” of congressional intent.

See Pacific Gas & Elec. Co. v. State Energy Resources Conservation

& Dev. Comm’n, 461 U.S. 190, 204, 103 S. Ct. 1713, 1722 (1983).

Moreover, if Congress has passed a pervasive federal legislative

scheme leaving states no room to supplement, then state law will

also be preempted.         See First Gibraltar, 19 F.3d at 1039 (citing

Pacific Gas, 461 U.S. at 204, 103 S. Ct. at 1722).                      Sandra has

attempted         to   demonstrate   (1)        express   preemption;    (2)   that

§§ 523(a)(5) and 522(c) of the Bankruptcy Code create so pervasive

a set of regulations as to impliedly preempt state laws regarding

exempt property, and (3) that § 522(c) conflicts irreconcilably

with       the   Texas   homestead   exemption.           Express   preemption   is

precluded by our rejection of Sandra’s proffered interpretation of

§ 522(c).

       6
      See Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230, 67 S.
Ct. 1146, 1152 (1947); First Gibraltar Bank, FSB v. Morales, 19
F.3d 1032, 1039 (5th Cir. 1994) (citing California v. ARC Am.
Corp., 490 U.S. 93, 101, 109 S. Ct. 1661, 1665 (1989)).

                                           15
              The   Bankruptcy        Code’s    “policy”    of   strengthening

enforcement of family support obligations is a weak reed on which

to support implied preemption.            Although § 522(c) entitles these

obligations to special status against property otherwise exempt in

bankruptcy, neither that provision nor § 523(a)(5), the provision

for   nondischargeability        of    family   support    obligations,   which

§ 522(c) incorporates, expresses the full intent of the Code.                A

debtor who owes family support obligations is afforded a great deal

of latitude and protection.            First, the filing of the bankruptcy

case automatically stays payments of support obligations, as it

does all other payments to pre-petition creditors.               See 11 U.S.C.

§ 362(a). An ex-spouse deprived of certain family support payments

must file an adversary proceeding in bankruptcy court to enforce

nondischargeability, and even then, the court may order reduction

of certain payments if it finds that the defaulting spouse would

suffer “hardship.”        See 11 U.S.C. §§ 523(c), 523(a)(15).        A debtor

may obtain a Chapter 7 discharge or confirm a Chapter 13 plan

without being current in family support obligations.                Bankruptcy

law presently contains neither a pervasive or consistent approach

toward family support obligations.

              Reliance on the exemption provision of the Code as a

source   of     implied    preemption     is    also   misplaced.     Congress

specifically preserved state exemptions under § 522(b), rejecting




                                         16
a proposal for uniform federal exemptions.7             Congress allowed

states to define the existence and limits of exemptions.8                  By

expressly preserving a role for the state law in the Bankruptcy

Code, it is clear that Congress has not devised a policy on federal

exemptions so pervasive as to leave no room for a state to

supplement bankruptcy law with respect to exemptions.

            Even more important, there is no direct conflict between

compliance with the Bankruptcy Code and the Texas homestead law.

We concluded earlier that in specifying certain debts for which the

exempt property is still liable, § 522(c) leaves the parties to

their state law collection rights.        To execute a judgment against

Texas    property,   a   judgment   creditor   must   rely   on   the   state

mechanism for enforcement.      Although Texas law does not permit the

seizure of a homestead for a family support obligation, Sandra can

still perfect a judgment lien against the property in question,

even if it is a homestead.      The property is thus liable, although

it is immune from seizure while it is a homestead.9 This is all

     7
      See Report of the Comm’n on the Bankruptcy Laws of the United
States, H.R. Doc. No. 93-137, 93rd Cong., 1st Sess., pts. I & II,
at 4-503 (1973).
     8
        See id. at 549-50.
     9
      The Texas Supreme Court has observed that a lien is never
valid (in the sense of being enforceable) unless it secures payment
for certain debts provided for in Tex. Const. Art. XVI, § 50. See
Benchmark Bank v. Crowder, 919 S.W.2d 657, 660 (Tex. 1996). This
does not mean, however, that a lien that is not valid and
enforceable is completely without effect. As one Texas appellate
court has remarked,


                                     17
§ 522(c)(1) requires.    See Davis, 188 B.R. at 550.        Section

522(c)(1) assures that the debtor remains ultimately liable, and

the property or proceeds from the sale of property may be subject

to seizure if the property ever ceases to be the debtor’s




          [u]nder [Texas Property Code] statutory provisions,
          a judgment lien is “perfected,” or brought into
          existence against a debtor's property, by recording
          and indexing an abstract of the judgment in the
          county where the property lies.       The debtor’s
          homestead is not exempt from the perfected lien;
          rather, the homestead is exempt from any seizure
          attempting to enforce the perfected lien.

Exocet Inc. v. Cordes, 815 S.W.2d 350, 352 (Tex. App.-Austin 1991,
no writ).


                               18
homestead.10      Because the Texas homestead law does not bar the

attachment of a perfected lien to homestead property, it does not

conflict with § 522(c)(1).

             Section 522(c) also fails to conflict with Texas law

because     it   is   not   self-executing,   it   provides   no   means   for

enforcing the creditor’s right.            Fed. R. Civ. P. 69(a) explains

why:

             Process to enforce a judgment for the payment
             of money shall be a writ of execution . . . .
             The procedure on execution, in proceedings on
             and in aid of a judgment, and in proceedings
             on and in aid of execution shall be in
             accordance with the practice and procedure of
             the state in which the district court is held,
             existing at the time the remedy is sought,
             except that any statute of the United States
             governs to the extent that it is applicable.



       10
      As a principle of Texas law, “a judgment lien attaches to the
judgment debtor’s interest if he abandons the property as his
homestead before he sells it.” Hoffman v. Love, 494 S.W.2d 591,
594 (Tex. Civ. App.-Dallas 1973, no writ). For example, if the
debtor acquires a second homestead before selling the first
homestead, the first homestead is deemed abandoned and is no longer
exempt from seizure. See England v. Federal Deposit Ins. Corp.,
975 F.2d 1168, 1175 (5th Cir. 1992). Furthermore, if the debtor
retains the property as his homestead until he sells it, unless the
debtor reinvests the proceeds of the sale in another homestead
within six months from the date of sale, the proceeds are subject
to seizure by creditors. See Sharman v. Schuble, 846 S.W.2d 574,
576 (Tex. App.-Houston [14th Dist.] 1993, no writ); Tex. Prop. Code
§ 41.001(c).   Even during this six month window, if the debtor
purchases a new homestead any remaining proceeds from the sale of
the first homestead are instantly rendered non-exempt.          See
England, 975 F.2d at 1174.

        These principles allayed our concerns about possible
mootness arising from Cullen Davis’s sale of one homestead and
timely purchase of another homestead while this case was pending.

                                      19
(emphasis added).     Pursuant to Rule 69(a), incorporated by Bankr.

R. 7069, Texas’s enforcement mechanisms govern in bankruptcy court

in the absence of a federal execution statute.           The Texas turnover

statute does not permit seizure and sale of a homestead to satisfy

a family support obligation.             See Tex. Civ. Prac. & Rem. Code

§ 31.002.

                                  CONCLUSION

            Cullen and Karen Davis were entitled to exempt their

homestead   from   claims    of   creditors     under   Texas   and   federal

bankruptcy law, and they did so.               Sandra is entitled, under

§ 522(c)(1), to enforce her nondischargeable judgment for family

support obligations notwithstanding the exemption claim, but her

remedy must be in accord with Texas law, since § 522(c) is not an

execution statute and does not preempt relevant Texas law.             Either

Texas or, perhaps, the U.S. Congress could alter this situation,

but it is our duty to enforce the present statute.

            The   judgment   of    the    district   court,   affirming   the

judgment of the bankruptcy court, is AFFIRMED.




                                         20
DENNIS, Circuit Judge, with whom POLITZ and PARKER, Circuit Judges,

join, dissenting:

     “Property that is properly exempted under § 522 [of the
Bankruptcy   Code]    is   (with   some   exceptions)     immunized    against
liability for prebankruptcy debts.          § 522(c).”     Owen v Owen, 500
U.S. 305, 308 (1991) (emphasis added).             The issue in this case is
whether    the bankruptcy court’s judgment in favor of the debtor’s
former spouse against the debtor for unpaid alimony, maintenance,
and child support debts falls within one of § 522(c)’s exceptions
so that the debtor’s otherwise exempted property is not immunized
against liability, seizure and sale for their payment. Because the
majority opinion decides this question in diametric contradiction
to § 522(c)’s clear language, and in conflict with the decisions of
the Supreme Court, other circuits, and numerous bankruptcy courts
in this and other circuits that have followed the panel opinion in
this case, I respectfully dissent.
                              I.     Background
     Appellant Sandra Davis (Sandra) and her former husband, Thomas
Cullen Davis (Mr. Davis), the debtor in bankruptcy, were divorced
in 1968.   Pursuant to their property settlement, support and child
custody agreement, and divorce judgment, Mr. Davis agreed to make
monthly payments to Sandra through January 1, 1991, and thereafter
to pay her other sums subject to certain contingencies.             Mr. Davis
made all payments until he declared bankruptcy in 1987.               In 1979,
Mr. Davis married Karen Joyce Davis, also a debtor in this action.
In 1984, Mr. Davis acquired property that he claimed as his
homestead.   The property was        unencumbered and valued at $500,000.
     Mr. Davis and Mrs. Karen Davis filed a voluntary Chapter 7
petition in 1987, which was converted to a Chapter 11 case.                They
elected to exempt from the estate         property that was exempt under
the state homestead exemption laws.            In an adversary bankruptcy
court   proceeding,    Mr.   Davis    sought   a    determination   that   his
indebtedness pursuant to the property settlement agreement and
divorce    judgment   was    dischargeable.         Sandra   counterclaimed,
asserting   that   the    indebtedness      was   nondischargeable    under   §
523(a)(5). In 1991, the parties compromised and acceded to a final
consent judgment by the bankruptcy court declaring the debt to be
for nondischargeable alimony, maintenance, and child support under
§ 523(a)(5) and awarding Sandra a principal sum of $250,000 plus
$50,000 in attorney’s fees.          Thus, the judgment Sandra seeks to
enforce is not a “divorce judgment” as stated by the majority, but
a judgment of the bankruptcy court based on Mr. Davis’s debts for
unpaid alimony, child support, and maintenance.
     Sandra moved in bankruptcy court for turnover relief ordering
Mr. Davis to execute a warranty deed conveying the homestead to her
to enforce the bankruptcy court judgment.             After a hearing, the
bankruptcy court concluded that Sandra could not levy upon Mr.
Davis’s exempted homestead property to collect her judgment for
alimony,    maintenance,     and    child    support,    holding     that   the
Bankruptcy Code does not preempt the state constitutional homestead
exemption law.     In re Davis, 170 B.R. 892, 898 (Bankr. N.D. Tex.
1994).     Sandra appealed.        The district court affirmed.         In re
Davis, 188 B.R. 544 (N.D. Tex. 1995).              Sandra appealed to this
court.
     A panel of this court vacated the district and bankruptcy
court judgments and remanded for further proceedings, holding that
alimony, maintenance, and child support debts fall within the
exceptions provided for by § 522(c) to the immunity of exempted
property against liability for prebankruptcy debts; that the state
homestead exemption laws were superseded by the Bankruptcy Code;
and that the debtor’s property is liable to seizure and sale to pay
the bankruptcy court’s judgment against the debtor in favor of his
former spouse based on his unpaid alimony, child support, and
maintenance debts.       Davis v. Davis, 105 F.3d 1017 (5th Cir. 1997).
                              II.    Discussion


                                      22
     Property that is properly exempted under § 522 is, as a
general   rule,     immunized   by   §    522(c)   against     liability   for
prebankruptcy debts.     Owen, 500 U.S. at 308.           Certain debts are
excepted from the protection of § 522(c), however, for which
exempted property is liable:             (1) nondischargeable debts for
alimony, maintenance,     and child support, § 523(a)(5), and taxes,
§ 523(a)(1); (2) valid liens that may not be avoided under the
trustee’s powers and certain tax liens in exempt property that are
not affected by the bankruptcy; and (3) nondischargeable debts for
fraud and willful injury owed to a federal depository institutions
regulatory agency acting as a conservator, receiver, or liquidating
agent under §§ 523(a)(4) and (6).         The debt at issue in the present
case is a debt of a kind specified in § 523(a)(5), which makes
nondischargeable any debt “to a spouse, former spouse, or child of
the debtor, for alimony to, maintenance for, or support of such
spouse or child, in connection with a separation agreement, divorce
decree or other order of a court of record. . . or property
settlement agreement. . . .”     11 U.S.C. § 523(a)(5).
     Property that is exempted under § 522 and therefore immune
from all other liability is liable for and may be seized to pay
nondischargeable alimony, maintenance, and child support debts and
other obligations excepted from § 522(c) protection. See Owen, 500
U.S. at 308 (“Property that is properly exempted under § 522 is
(with     some    exceptions)   immunized       against       liability    for
prebankruptcy debts.”) (emphasis added); Walters v. United States
Nat’l Bank of Johnstown, 879 F.2d 95, 97 (3d. Cir. 1989) (Tax and
alimony and child support debts “are neither dischargeable nor
exemptible.”); RESNICK, WEINTRAUB & RESNICK, BANKRUPTCY LAW MANUAL ¶ 4.08
at 4-54 (4th ed. 1996) (“Exempt property may be seized to pay
nondischargeable tax liabilities and obligations to pay alimony,
maintenance, or support.”); 2 DAVID G. EPSTEIN      ET AL.,   BANKRUPTCY, § 8-1
n.17 (1992) (“Exemptions are not effective, however, with respect


                                     23
to two types of nondischargeable debts: tax debts and debts for
alimony, maintenance, or child support.”); DON CAMPBELL                 ET   AL.,

CREDITORS’ RIGHTS HANDBOOK, A GUIDE   TO THE   DEBTOR-CREDITOR RELATIONSHIP, §
20.03[4] (1993) (“Exempt property may be used to satisfy certain
tax debts or for obligations for child support or alimony.”); DAVID
G. EPSTEIN & STEVE H. NICKLES, DEBT, BANKRUPTCY, ARTICLE 9   AND   RELATED LAWS,
759 (1994) (“After bankruptcy, creditors with domestic claims
excepted from discharge by section 523(a)(5) will have recourse to
exempt property.”).
     This reading of § 522 is in accord with its legislative
history.   Referring to that section the Senate report, with which
the House report is      virtually identical, reads:
           Subsection (c) insulates exempt property from
           prepetition claims other than tax claims
           (whether or not dischargeable), and other than
           alimony, maintenance, or support claims that
           are excepted from discharge. The rule of Long
           v. Bullard, 117 U.S. 617 (1886), is accepted
           with respect to the enforcement of valid liens
           on nonexempt property as well as on exempt
           property.

S. REP. NO. 95-989, 95th Cong., 2d Sess. 76 (1978), reprinted in
1978 U.S.C.C.A.N. 5787, 5862; see H.R. REP. NO. 95-595, 95th Cong.,
2d Sess. 361 (1978), reprinted in 1978 U.S.C.C.A.N. 6317.                    The
drafters of the exemption section thus were aware that exempt
property    would   be    protected        against   some,   but    not      all,
nondischargeable debts.      See Walters, 879 F.2d at 97.
     In the present case, the panel opinion’s interpretation of §
522(c) is confirmed by the legislative history of § 522(c)(3), the
third exception added by the Crime Control Act of 1990, Pub. L. No.
101-647, relating to the enforcement of certain nondischargeable
debts owed to a federal depository institutions regulatory agency
acting as a conservator, receiver, or liquidating agent. Referring
to that new exception, the section-by-section analysis pursuant to


                                      24
the remarks of Representative Charles Schumer on the Banking Law
Enforcement section of the Crime Control Act of 1990 provides:
          Currently, section 522(c) provides that the
          property exemptions described elsewhere in
          section 522 do not apply in the case of tax
          obligations,    alimony    and   child   support
          responsibilities, or security agreements in
          which the otherwise exempt property is pledged
          as collateral. The new exception would apply
          to   certain   debts    owed   by   institution-
          affiliated parties to federal depositary
          institutions regulatory agencies acting in
          their capacity as receiver, conservator, or
          liquidating agent.    Specifically, the debts
          covered are debts for fraud or defalcation
          while   acting   in   a    fiduciary   capacity,
          embezzlement, or larceny, as described in
          section 523(a)(4); and for willful and
          malicious injury to another entity or to the
          property of another entity, as described in
          section 523(a)(6).    These acts represent the
          highest form of financial criminality against
          a federally insured depositary institution by
          a person entrusted under the law with the care
          and safekeeping of the institution.

136 CONG. REC. E3687 (Nov. 2, 1990) (emphasis added).   Also, Senator
Biden, Chairman of the Senate Judiciary Committee, remarked:
          I accepted changes drafted by the House only
          because they maintained the core Senate-passed
          bankruptcy language that prevents all S&L
          wrongdoers from discharging their debts by
          filing for bankruptcy.     The final language
          specifically preempts State homestead laws,
          which would otherwise allow S&L crooks to
          retain lavish homes through the excessive
          protections in some State bankruptcy laws.
                 Mr. President. . . [u]nder the bill,
          major S&L offenders will spend time behind
          bars. Their assets will be seized. And every
          possible   dollar   will  be   recovered   for
          depositors and taxpayers.

136 CONG. REC. S17602 (Oct. 27, 1990) (emphasis added).




                                 25
       Bankruptcy courts consistently have interpreted the tax and
tax lien provisions of §§ 522(c)(1) and (2), correlative to the
alimony provision of § 522(c)(1), to authorize creditors and
lienholders to reach the exempted property of the debtor to satisfy
tax liabilities.        See, e.g., In re Holl, 35 B.R. 206 (Bankr. D.
Haw. 1983) (IRS was able to levy on exempted proceeds of sale of
homestead to satisfy a debt for a tax nondischargeable under §
523(a)(1)); In re Hebermehl, 132 B.R. 651 (Bankr. D. Colo. 1991)
(same as to exempted wages); In re Braddock, 149 B.R. 636 (Bankr.
D. Mont. 1992) (tax lien took priority over homestead exemption as
to    exempt   proceeds    derived    from   sale    of   homestead).      Accord
Davenport v. United States, 136 B.R. 125 (W.D. Ky. 1991); Crow v.
Long, 107 B.R. 184 (E.D. Mo. 1989).           See also In Re Reed, 127 B.R.
244 (Bankr. D. Haw. 1991) (tax lien could be enforced against
exempt pension plan contributions).
       Section 522(c)(1) was not intended, as the majority asserts,
merely to preserve judgments and judicial liens securing alimony,
maintenance, and child support debts against exempted property.
That purpose is effectuated by § 522(f)(1), which excepts from the
debtor’s right under § 522 to avoid the impairment of the fixing of
liens on exempted property, inter alia, judicial liens securing
alimony, maintenance, and child support debts. Nor was § 522(c)(1)
intended merely to put alimony or child support judgment creditors
on the same footing with other creditors holding nondischargeable
claims. That result is expressly accomplished by § 523(a)(5). The
context in which § 522(c)(1) occurs, the text of the Bankruptcy
Code as a whole, including particularly §§ 522(b), (c) and (f) and
§ 523(a)(5), in pari materia, and the legislative history of those
provisions, clearly show that § 522(c)(1) does not redundantly
duplicate the lien preservation function of § 522(f)(1)(A)(i) or
the    exception   to     discharge   function      of    §   523(a)(5).    By   §
522(c)(1), Congress clearly intended to insulate nondischargeable


                                       26
alimony, child support, and maintenance debts from the effects of
the debtor’s exemptions.
      The en banc majority erroneously concludes that the Bankruptcy
Code does not preempt the state homestead exemption laws.                        They
fail to recognize the scope of the federal preemption of the field
of bankruptcy law or the exclusivity of the federal-law basis of
the debtor’s qualified right to exempt property from the bankruptcy
estate.      The power of Congress to establish uniform laws on the
subject      of   bankruptcies      throughout        the     United    States    is
unrestricted and paramount.              U.S. CONST. art. I, § 8, cl. 4;
International Shoe Co. v. Pinkus, 278 U.S. 261, 265 (1929); Pereira
v. United Jersey Bank, N.A., 201 B.R. 644, 678 (S.D.N.Y. 1996).
Congress     exercised    this   power        by   enacting   national,    uniform
bankruptcy laws, the most recent of which is the Bankruptcy Code,
which      necessarily   exclude    or    displace     any    conflicting    state
regulation.       International Shoe, 278 U.S. at 265.             Consequently,
states may not pass or enforce laws to interfere with or complement
the   Bankruptcy     Code   or     to    provide     additional    or    auxiliary
regulations.      See id. at 266.
 A. Recent Decisions Following the Davis v. Davis Panel Opinion
Analysis11
      A number of recent circuit court, bankruptcy appellate court,
and bankruptcy courts have agreed with some or all of the foregoing
principles.       Many of those courts have followed, quoted or cited
the Davis v. Davis panel opinion in the present case with approval.
See Leicht v. Bruin Portfolio, LLC (In re Leicht), 222 B.R. 670,
677, 678, 679 n.9 (B.A.P. 1st Cir. 1998)                (“[A]lthough through §
522(b) Congress provided states with the opportunity to define the
category and content of exemptions resident debtors may invoke in



      11
       The majority’s failure to acknowledge and address all but
one of these cases is difficult to understand.

                                         27
bankruptcy . . ., it defined the operative effect of exemptions in
bankruptcy       through      §§   522(c)      and    (f).    .    .   .   Section      522(c)
completes       the     Code’s       treatment        of     nondischargeable           debts,
complementing inter alia §§ 523(a), 524(a)(3) and 727(b), by
providing that exempt property is immunized against liability for
prebankruptcy debts, including ‘some, but not all, nondischargeable
debts’. . . .            § 522(c) may not be a one-way street.                         It may
operate to subject exempt property to liabilities for which it
could not be reached under state law.”) (quoting Davis, 105 F.3d at 1020,
1022-23); In re Gregory, 214 B.R. 570, 574 (Bankr. S.D. Tex. 1997) (“Section 522(c)(1) of
the Bankruptcy Code provides that exempt property can be used to pay certain pre-petition
debts such as those for taxes under § 523(a)(1) and for alimony and child support under
§ 523(a)(5). These debts are neither dischargeable nor exemptible. Because these
provisions of the Bankruptcy Code preempt state homestead exemption law, ‘the state
homestead exemption law is inoperative’ against claims pursuant to § 523(a)(1) and §
523(a)(5) and creditors with claims under these provisions are ‘entitled under the
Bankruptcy Code to proceed against the debtor’s otherwise exempted property.’”) (quoting
Davis, 105 F.3d at 1020, 1023); S & C Home Loans, Inc., v. Farr (In re Farr), 224 B.R.
438, 439 (Bankr. N.D. Cal. 1998) (“A debtor’s rights under section 522(c) are governed by
federal law, not state law. The clear intent of Congress in section 522(c) was to preserve
property exempted in bankruptcy for satisfaction of tax and support obligations.”) (citing
Davis, 105 F.3d at 1021-23); In re Pascucci, 225 B.R. 25, 28 (Bankr. D. Mass. 1998)
(“‘[F]ederal law determines whether property is exempted and immunized against seizure
and sale for prebankruptcy debts.’”) (quoting Davis, 105 F.3d at 1022); In re Van Zant,
210 B.R. 1011, 1015 (Bankr. S.D. Ill. 1997) “[W]hile state law identifies and quantifies the
property a debtor may exempt from the bankruptcy estate in those states that have ‘opted-
out’ of the federal exemptions, the Code does not adopt or preserve the state exemptions
with all their built-in limitations.”) (citing Davis, 105 F.3d at 1022-23); In re Richardson, 224
B.R. 804, 808 (Bankr. N.D. Okla. 1998) (“‘The power of Congress to establish uniform laws
on the subject of bankruptcies throughout the United States is unrestricted and paramount.

                                               28
. . . Consequently, states may not pass or enforce laws to interfere with or complement the
Bankruptcy Code or to provide auxiliary regulations.’”) (quoting Davis, 105 F.3d at 1022).
See also Patriot Portfolio, LLC v. Weinstein (In re Weinstein), 164 F.3d 677, 683 (1st Cir.
1999) (Reavley, J.) (“We recognize that Congress afforded significant deference to state
law by allowing bankruptcy debtors to choose state exemptions and by further allowing
states to opt out of the federal exemption scheme entirely. Yet, . . . the state’s ability to
define its exemptions is not absolute and must yield to conflicting policies in the
Bankruptcy Code.”) (citing Owen, 500 U.S. at 313).
                  B. Response to Majority’s Erroneous Reasoning
       The majority’s decision is based on two arguments: (1) that § 522(c) of the
Bankruptcy Code is ambiguous as to whether the types of creditors’ claims that §§
522(c)(1)-(3) except from immunization of exempted property against liability may be
enforced against exempted property after bankruptcy; and (2) that the most plausible
interpretation of § 522(c) is that it “leave[s] exempt property exposed to post-bankruptcy
liability only to the extent it would have been exposed if the bankruptcy had not occurred.”
Maj. Op. at 7-8. Both arguments are incorrect for the many reasons discussed below.
       Perhaps the best short refutation of the majority’s arguments is contained in
Professor Resnick’s explanation of how § 522(c) is designed to protect the debtor’s
exempted property from most, but not all, nondischarged creditors’ claims:
              It is easy to see that if property that is exempt under the Code
              but not under state law is available to creditors with
              nondischargeable claims, the effect of the exemption may be
              wiped out.
                      Congress was aware of this problem, and, for this
              reason, the Code provides that exempt property may not be
              levied upon for any prepetition debt, whether or not the debt is
              discharged. There are, however, several exceptions. Exempt
              property may be seized to pay nondischargeable tax liabilities
              and obligations to pay alimony, maintenance, or support.
              Moreover, valid liens that may not be avoided under the
              trustee’s powers and certain tax liens in exempt property are
              not affected by the bankruptcy. A third exception was added
              in 1990 relating to the enforcement of certain
              nondischargeable debts owed to a federal depository

                                             29
              institutions regulatory agency acting as a conservator,
              receiver, or liquidating agent.

RESNICK, supra ¶ 4.08[1], at 4-53 to 4-54 (footnotes omitted).
       Thus, § 522(c) is designed to perform two essential functions. In general, it shields
exempted property from liability to seizure and sale for the payment of nondischargeable
debts. As exceptions to that general rule, it allows piercings of the shield and permits
levies upon exempted property for the payment of a small number of certain types of
nondischargeable debts. The exceptions are narrowly and carefully drawn to uniformly
further several policies deemed by Congress to be of national importance.
       The indiscriminate rendering of § 522(c) by the majority opinion erroneously
obliterates the important distinction Congress drew between the small class of particular
types of nondischargeable debts specified by §§ 522(c)(1)-(3) and all other
nondischargeable debts listed in § 523(a). The majority wrongfully relegates needy former
spouses with unpaid alimony and child support claims, and other claimants given
legislated preference by §§ 522(1)-(3), to the ordinary nondischargeable creditor class,
forces them to compete with all comers for basic sustenance from the scarce non-exempt
assets of the debtor, and defeats the goals envisioned by Congress in its well thought out
and deliberately crafted legislation.
       The majority opinion does not follow the plain meaning of the Bankruptcy Code’s
words. Section 522(c) is not ambiguous, especially when it is read within the context of
the Code as a whole. Contrary to the majority opinion, § 522(c)’s exception of specific
debts named therein from the effects of the debtor’s exemptions is not qualified according
to whether the debt is accompanied by a lien. The majority’s attempt to read such a
qualification or distinction into § 522(c) is an unconcealed attempt to substitute its own
policy making for that of Congress. When the words of § 522(c) are applied as written and
within the context of the Code as a whole, they clearly and unambiguously conflict with and
preempt the state homestead exemption laws with respect to the debtor’s alimony, child
support, and maintenance obligations.            Section 105 of the Bankruptcy Code
unquestionably authorizes a bankruptcy court to issue any order, process, or judgment


                                            30
necessary to carry out the provisions of the Code, including an order to seize and sell the
debtor’s property to satisfy the bankruptcy court’s judgment.        Federal Rule of Civil
Procedure 69(a) must be used by federal courts in accordance with other applicable
statutes of the United States to enforce, not thwart, federal court judgments. The majority
is clearly wrong in ignoring §105 of the Bankruptcy Code and in misapplying Federal Rule
of Civil Procedure 69(a) to unpreempt and exalt the state homestead exemption laws over
the Bankruptcy Code and to defeat the enforcement of the bankruptcy court’s judgment.
                            1. The Meaning of “Exemption” and “Liability”
       Section 522(c) is not “ambiguous” as the majority contends. The plain meaning of
the term “exemption,” as used in § 522 of the Bankruptcy Code, refutes the majority’s
argument that the term “liable,” as used in that section, means that a debtor’s property is
only subject to a judgment lien, and remains immune from seizure and sale.
       The Supreme Court has defined “exemption” as the “right . . . which withdraws the
property from levy and sale under judicial process.” White v. Stump, 266 U.S. 310, 313
(1924) (emphasis added). This court has defined “exemption” as “the freedom of property
of debtors from liability to seizure and sale under legal process for the payment of their
debts.” Clark v. Nirembaum, 8 F.2d 451, 452 (5th Cir. 1925), (emphasis added) (citing
25 C.J. § 8 (now 35 C.J.S. § 1 (1960)), cert. denied, 270 U.S. 649 (1926). Similarly,
bankruptcy courts have defined an “exemption” as a “‘privilege allowed by law to a
judgment debtor, by which he may hold property to a certain amount or certain classes of
property, free from all liability to levy and sale on execution or attachment.’” In re Komet,
104 B.R. 799, 806 (Bankr. W.D. Tex. 1989) (emphasis added) (quoting BLACK’S LAW
DICTIONARY 571 (5th ed. 1979).12 See also In re Hudspeth, 92 B.R. 827, 830 (Bankr. W.D.
Ark. 1988) (same); In re Pritchard, 75 B.R. 877, 878 (Bankr. D. Minn. 1987) (same).
“Exemption” also has been defined as “a right given by law to a debtor to retain a portion



       12
         The current definition of “exemption” in Black’s Law Dictionary is “[a] privilege
allowed by law to a judgment debtor, by which he may retain property to a certain amount
or certain classes of property, free from all liability to levy and sale on execution,
attachment, or bankruptcy.” BLACK’S LAW DICTIONARY 571 (6th ed. 1990).

                                             31
of his personal property free from seizure and sale by his creditors under judicial process.”
31 AM. JUR. 2D Exemptions § 1 (1989).
       This definition of exemption is critical to an understanding of the meaning of the
word “liable” in 11 U.S.C. § 522:
              (c) Unless the case is dismissed, property exempt under this
              section is not liable during or after the case for any debt of the
              debtor that arose, or that is determined under Section 502 of
              this title as if such debt had arisen, before the commencement
              of the case, except --
                       (1) a debt of a kind specified in section . . . 523(a)(5) of
              this title.

       The word “liable,” as used in the section of the Bankruptcy Code entitled
“Exemptions,” means “liable to levy and sale on execution or attachment.” In re Komet,
104 B.R. at 806. More specifically, the statutory reference to “liable,” in the context of
exemptions, means that property exempted by a debtor under “Federal law” or “State or
local law” pursuant to § 522(b)(2)(A) is free from liability for seizure and sale by his or her
creditor under judicial process unless the debt is, inter alia, a debt “to a spouse, former
spouse, or child of the debtor, for alimony to, maintenance for, or support of such spouse
or child, in connection with a separation agreement, divorce decree or other order of a
court of record.” 11 U.S.C. § 523(a)(5). Because alimony and child support debts are an
exception to the debtor’s privilege to exempt certain property from seizure and sale (see
discussion infra of “exceptions to exemptions”), it follows that the property is liable for
seizure and sale by a former spouse with a judgment for alimony and child support that is
nondischargeable under § 523(a)(5).
       The majority asserts without any support in federal law that “liable” in § 522(c)(1)
means only that an alimony and child support creditor can “perfect a judgment lien against
the property. . . although it is immune from seizure.” The majority cites only Texas law for
the proposition that Congress intended “liable” in § 522(c)(1) as an esoteric proxy for
“nondischargeable debt” and “nonavoidable lien.”13 “Liable” taken in its usual sense and


       13
            See Maj. Op. at 17-18 & n.9.

                                               32
as used in § 522, however, means “liable for seizure and sale” and not merely “liable to
attachment by a nonavoidable but unenforceable lien.” Section 522(c) of the Bankruptcy
Code expressly abrogates a debtor’s privilege allowed by state law by which he may hold
property free from all liability to levy and sale under legal process for the payment of debts
defined by § 523(a)(5). By denying the debtor this privilege of exemption for certain
nondischargeable debts, § 522(c) permits the property to be seized and sold to satisfy
these obligations.
      2. Section 522's “Exception to Exemptions” For Family Support Debts
       The Bankruptcy Code does not confer upon a debtor an absolute or unqualified
right to exempt property from seizure and sale.            Section 522 expressly makes
nondischargeable debts for alimony, maintenance or child support an exception to the
debtor’s general privilege to exempt certain property from liability for seizure and sale.
Thus, property exempted under § 522 is nevertheless liable for seizure and sale to satisfy
debts specified in § 523(a)(1) (tax obligations) and § 523(a)(5) (child and spousal support).
See In re Citrone, 159 B.R. 144, 146 (Bankr. S.D.N.Y. 1993). The majority uses circular
and obverse reasoning in an attempt to show that Texas state exemption law (by virtue of
Fed. R. Civ. P. 69(a)) “reverse preempts” federal court enforcement of judgments for
nondischargeable alimony and support debts under § 522(c) of the Bankruptcy Code. To
the contrary, however, Congress, by the specific terms of § 522 and its constitutional
power, has superseded and preempted the effect of the state exemption law upon this
particular kind of debt.     While the Bankruptcy Code allows a debtor to claim state
exemptions, it also revokes this privilege as to the debtor’s nondischargeable child and
spousal support obligations.
       In addition to the numerous authorities cited above, other bankruptcy scholars and
practitioners interpret 11 U.S.C. § 522(c) as establishing exceptions to the exemptions
provided generally under § 522(b): The bankruptcy exemptions do not apply to protect
property from seizure and sale to satisfy family support obligations. See Howard N. Cayne
et al., Overview of Comprehensive Thrift and Bank Fraud Prosecution Act of 1990 and the
Enforcement Provisions of the Financial Institutions Reform, Recovery and Enforcement


                                             33
Act of 1989, in CIVIL AND CRIMINAL LIABILITY OF OFFICERS, DIRECTORS, AND PROFESSIONALS:
BANK &
THRIFT LITIGATION   IN THE   1990'S , at 545, 562-63 (PLI Comm. Law & Practice Course
Handbook Series, PLI Order No. A4-4355, 1991) (“Under existing law, subsection (c)
provides that the bankruptcy exemptions do not apply in the case of . . . alimony and child
support payments.”); see also John K. Villa & Robert M. Krasne, A Preliminary Review of
Banking Enforcement Provisions Contained in Title XXV of the Crime Control Act of 1990,
in CIVIL AND CRIMINAL LIABILITY OF OFFICERS, DIRECTORS, AND PROFESSIONALS: BANK & THRIFT
LITIGATION IN THE 1990'S, at 597, 616 (PLI Comm. Law & Practice Course Handbook Series,
PLI Order No. A4-4355, 1991) (Section 2522 of the Crime Control Act of 1990 “amends the
U.S. Bankruptcy Code, 11 U.S.C. §§ 523, 522, 365, 507 and 101, to create (i) two
additional exceptions to the discharge of indebtedness, through bankruptcy, [and] (ii) a
new category of obligations to which property exemptions do not apply. . . .”). Significantly,
section 2522(b) of the Crime Control Act of 1990, which amended 11 U.S.C. § 522(c), is
entitled “EXCEPTION TO EXEMPTIONS.” Crime Control Act of 1990, PL 101-647, 104
Stat. 4789, 4866 (Nov. 29, 1990); see also In re Colonial Realty Co., 980 F.2d 125, 133
(2d Cir. 1992) (Section 2522 “add[ed] § 522(c)(3) as an additional exception to § 522
exemption”).
       One commentator has declared that “[a]t present, a person with a claim for alimony,
support, or maintenance has a solution under bankruptcy law. . . . If the debtor becomes
insolvent, and a voluntary or involuntary petition in bankruptcy is filed, the homestead will
not be exempt from this type of prebankruptcy debt.” Donna Litman Seiden, There’s No
Place Like Home (Stead) in Florida -- Should It Stay That Way?, 18 NOVA L. REV. 801, 859
(Winter 1994). The author’s reasoning follows that of this dissenting opinion: Because
the Bankruptcy Code has the effect of subordinating the exemption to certain debts,
creditors with claims for alimony, maintenance, or support can reach exempt property, by
means of a forced sale to satisfy this preferred debt, regardless of the state law exemption.
Id. at 815 & n. 257.                  3. Preemption




                                             34
       To decide whether the Bankruptcy Code preempts the Texas homestead exemption
laws, a court must begin by comparing § 522(c) with the state homestead constitutional
and statutory provisions to determine if there is a conflict. Section 522(c) provides that
during or after bankruptcy, exempt property is not liable for any debt that arose prepetition,
or is deemed to have so arisen under § 502, except those debts specified in
subparagraphs (1) through (3). See 11 U.S.C. §§ 522(c)(1) - (3). This list includes: (1)
debts for certain taxes and customs duties; (2) debts for alimony, maintenance, or support;
(3) liens that cannot be avoided; (4) liens that are not void; (5) tax liens; and (6) certain
nondischargeable debts owed to federal depository institutions. See id.
       Congress has plenary power to enact uniform federal bankruptcy laws. See U.S.
CONST. art. 1, § 8, cl. 4; International Shoe, 278 U.S. at 265. Consequently, "[s]tates may
not pass or enforce laws to interfere with or complement the Bankruptcy Act or to provide
additional or auxiliary regulations." International Shoe, 278 U.S. at 265 (noting that the
intent of Congress in establishing uniform bankruptcy laws necessarily excludes
inconsistent state regulation). I recognize that Congress afforded significant deference
to state law by allowing bankruptcy debtors to choose state exemptions and by further
allowing states to opt out of the federal exemption scheme entirely. See Weinstein, 164
F.3d at 683 (citing In re Boucher, 203 B.R. 10, 12 (Bankr. D. Mass. 1996) (citing 11 U.S.C.
§ 522(b))). Yet, such deference does not warrant the conclusion that the detailed
exceptions in § 522(c) to the general immunity from liability of the "property exempted"
provided for by the same section must yield to or be controlled by the state exemption
laws. As the Supreme Court recognized in discussing the interplay between § 522(f) and
state exemption exceptions in Owen, the state's ability to define its exemptions is not
absolute and must yield to conflicting policies in the Bankruptcy Code. See Owen, 500
U.S. at 313.
       Only by adding a heavy Texas spin to gloss over the plain words and meaning of
§ 522(c) is the majority able to close its eyes to the obvious conflict between the state laws
that exempt homestead property from liability to seizure and sale for alimony and child
support debts and § 522(c)(1), which excepts nondischargeable alimony and child support


                                             35
debts from the effects of that exemption. The majority struggles to avoid acknowledging
the conflict by theorizing that § 522(c)(1) does not mean what it says but strangely enough
has a meaning that produces substantially the same result Texas courts have reached
when a Texas court judgment creditor seeks to enforce her alimony and child support
decree based solely on state law against the judgment debtor’s homestead: The former
spouse may have her lien attached to the property but she cannot enforce it until the
debtor dies or abandons his homestead.14 In fact, as we have learned during the course
of this case, under Texas law, she cannot enforce it against the proceeds of his sale of the
homestead if he invests them in another Texas homestead within six months of the sale.15
       The conflict between the Bankruptcy Code and the Texas homestead exemption
laws, however, is too sharp and too real to be covered up by any amount of ingenious
judicial gloss. The state laws provide for an exemption of property from liability to seizure
and sale for the owner’s alimony and child support debts. The federal bankruptcy law in
§ 522(c)(1) provides for an exception to that exemption of the same property from liability
to seizure and sale for the debtor-owner’s alimony and child support debts.
        Consequently, there is a conflict between the state and federal laws. Therefore,
it must be concluded that the state homestead laws are preempted by the federal
Bankruptcy Code. State law is void to the extent it is in conflict with a federal statute. See
Maryland v. Louisiana, 451 U.S. 725, 747 (1981) and authorities cited therein.
     4. Bankruptcy Court’s Broad Enforcement Powers Under 11 U.S.C. § 105
       The majority insists that the Bankruptcy Code provides no means by which federal
courts can enforce a final judgment rendered by a bankruptcy court.
       Section 105 of the Bankruptcy Code, however, plainly states:
              (a) The court may issue any order, process, or judgment that
              is necessary or appropriate to carry out the provisions of this
              title. No provision of this title providing for the raising of an
              issue by a party in interest shall be construed to preclude the
              court from, sua sponte, taking any action or making any

       14
            See Maj. Op. at nn.9-10.
       15
            See Maj. Op. at n.10.

                                             36
              determination necessary or appropriate to enforce or
              implement court orders or rules, or to prevent an abuse of
              process.

11 U.S.C. § 105(a).16
       This court has declared that “[t]he language of this provision is unambiguous.
Reading it under its plain meaning, we conclude that a bankruptcy court can issue any
order. . . necessary or appropriate to carry out the provisions of the bankruptcy code.” In
re Terrebonne Fuel and Lube, Inc., 108 F.3d 609, 613 (5th Cir. 1997). The Supreme Court
has declared that the “statutory directives [of § 105(a)] are consistent with the traditional
understanding that bankruptcy courts, as courts of equity, have broad authority to modify
creditor-debtor relationships.” United States v. Energy Resources, Inc., 495 U.S. 545, 549
(1990). For example, a bankruptcy court has the authority under § 105 to void a debtor’s
exemption in order to compensate the estate for damage caused by the debtor’s contempt
of the court’s orders. In re Haddad, 68 B.R. at 951.
       One leading commentator on bankruptcy law characterizes § 105 as “an omnibus
provision phrased in such general terms as to be the basis for a broad exercise of power
in the administration of a bankruptcy case. The basic purpose of § 105 is to assure the
bankruptcy courts power to take whatever action is appropriate or necessary in aid of the
exercise of its jurisdiction.” 2 L. KING, COLLIER ON BANKRUPTCY § 105.01, at 105-3 (1996).
The second sentence of § 105(a) was expressly intended to broaden the authority of
bankruptcy courts to act, sua sponte, to promote the Code’s provisions. See In re Kestell,
99 F.3d 146, 148 (4th Cir. 1996) (citing 132 CONG. REC. S15074-05 (Oct. 3, 1986)).
       In In re Moody, 837 F.2d 719 (5th Cir. 1988), this court held that pursuant to § 105,
“a district court has jurisdiction to enforce [nondischargeable] judgments against property
other than property of a bankruptcy estate. . . . This jurisdiction properly extends to an
order in aid of collecting valid claims and judgments of the bankruptcy trustee against the



       16
         Bankruptcy courts have inherent power to enforce settlement agreements
between parties. In re Haddad, 68 B.R. 944, 953 (Bankr. D. Mass. 1987); In re Bienart,
48 B.R. 326, 328 (Bankr. N.D. Iowa 1985).

                                             37
beneficiary of the trust.” Id. at 723-24. More recently, under the authority of Moody, the
district court in Bass v. Denney, No. 3:97-CV-2043-P, 1998 WL 59486 (N.D. Tex. Feb. 9,
1998), held that the bankruptcy court had the power and authority under § 105 to fashion
remedies to assist a judgment creditor in enforcing or collecting a nondischargeable
judgment obtained against a debtor entered pursuant to 11 U.S.C. § 523. Id. at *1-2.
       The broad grant of authority conferred upon bankruptcy courts and district courts
by 11 U.S.C. § 105 permits these courts to issue “any order, process, or judgment that is
necessary or appropriate to carry out the provisions of this title.” Therefore, § 105
provides federal courts with a means of enforcing the bankruptcy court’s judgment based
on nondischargeable alimony, maintenance, and child support debts by ordering the
debtor’s homestead seized and sold to satisfy this nondischargeable, nonexemptible debt.
                 5. Assimilation of State Practices and Procedures
       Federal Rule of Civil Procedure 69(a) provides that the procedure “on execution,
in proceedings supplementary to and in aid of a judgment, and in proceedings on and in
aid of execution shall be in accordance with the practice and procedure of the state in
which the district court is held, existing at the time the remedy is sought, except that any
statute of the United States governs to the extent that it is applicable.” Fed. R. Civ. P.
69(a) (emphasis added). Thus, the emphasized exception makes any applicable federal
statute controlling, as well as any relevant civil rule, because those rules have the force
of a statute. 12 CHARLES A. W RIGHT ET AL., FEDERAL PRACTICE & PROCEDURE §3012, at 142
(1997) (citing Gary W. v. State of La., 622 F.2d 804 (5th Cir. 1980) (district court had
power to order Secretary of Louisiana Department of Health and Human Resources to pay
money judgment from Department funds even though Louisiana Constitution prohibited
payment of judgment against state except from funds appropriated for such purpose by
legislature), cert. denied, 450 U.S. 994 (1981)).
       Section 105 of the Bankruptcy Code is a fitting, fully applicable, and, therefore,
controlling federal statute authorizing the bankruptcy court to enforce its judgment.
Consequently, Federal Rule of Civil Procedure 69(a), and state practice and procedure
adopted thereby, do not prevent a federal court from using whatever means are necessary


                                            38
to guarantee compliance with its judgments. The Fourth Circuit aptly summed up the
relationship between state procedural vehicles and federal statutes as follows:
               Even though we look to state law to determine the practice and
               procedure to be followed in the execution of a judgment, we do
               so in furtherance of federal law, giving effect to rules entitling
               parties to enforce federal judgments in federal courts.
               Consequently, any aspects of the assimilated practices and
               procedures that are uniquely designed to enforce state
               judgments are not assimilated, nor is any aspect that may be
               inconsistent with the federal policy of affording judgment
               creditors the right to a writ of execution to enforce money
               judgments in federal courts.

United States v. Harkins Builders, Inc., 45 F.3d 830, 833 (4th Cir. 1995) (emphasis added)
(citing 12 CHARLES A. W RIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE §
3012, at 69 (1973)).17 Consequently, a debtor cannot accomplish “through the back door,”
ostensibly under Rule 69(a), what cannot be accomplished under the federal Bankruptcy
Code: invoking state exemption laws to immunize or protect homestead property from
seizure and sale to satisfy nondischargeable, nonexemptible child and spousal support
debts.
                                       III. Conclusion
         The Bankruptcy Code provides that the commencement of a voluntary bankruptcy
case creates an estate comprised of legal and equitable interests of the debtor in property,
wherever located and by whomever held. 11 U.S.C. § 541. Under the Code, an individual
debtor has a qualified right, under defined circumstances, to exempt from the estate the
same property that is exempt from levy under state, local, and nonbankruptcy federal law.
11 U.S.C. § 522(b)(2)(A). Property that is exempted from the estate is immunized against
liability for prebankruptcy debts, subject to the exception of, inter alia, debts for alimony,



         17
         More than 150 years ago, the Supreme Court declared that early federal acts,
which prescribed that modes of process and proceedings in execution in state court should
be applicable to federal courts in those states, did not manifest legislative intent to defeat
the execution of judgments rendered in the courts of the United States. Duncan v. Darst,
42 U.S. 301, 306 (1843).

                                              39
maintenance, child support, taxes and other liabilities specified by the Code. 11 U.S.C.
§ 522(c). The debtor’s qualified right to exempt property from the estate, and the
relationships between the debtor, his creditors, and exempted or non-exempted property
with regard to prebankruptcy debts, are governed exclusively by federal law.
Consequently, it is clear that the provisions of the state homestead exemption law that
seek to immunize the debtor’s homestead against liability to seizure and sale for
nondischargeable alimony and support debts conflict with and have been superseded by
the Bankruptcy Code. The state law cannot alter the obligations of a bankruptcy debtor
and his creditors as provided for by federal bankruptcy law. See International Shoe, 278
U.S. at 265; In re John Taylor Co., 935 F.2d 75, 78 (5th Cir.1991). For these reasons, the
state homestead exemption laws are inoperative against the debtor’s former spouse in this
case and she is entitled under the Bankruptcy Code to proceed against the debtor’s
otherwise exempted property to satisfy her alimony, maintenance, and child support
judgment. Accordingly, the judgments below should be vacated and the case should be
remanded to the bankruptcy court with directions to allow the appellant to obtain a writ of
execution and all other relief to which she is entitled by law.




                                             40